Citation Nr: 0415527	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture of Department of 
Veterans Affairs (VA) benefits in accordance with 38 U.S.C.A. 
§ 6103 (West 2002).


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had recognized service between May 1942 and March 
1946, including recognized guerrilla service from November 
1944 to November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
determination by the Compensation and Pension Service of VA.  

In September 2003, a hearing before the undersigned Veterans 
Law Judge was held at the Manila VA Regional Office (RO).  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  In August 1999, the veteran submitted a claim for 
increased ratings for his service-connected residuals of 
shell fragment wounds on the right foot, face, right leg, 
head and chest. 

2.  In support of his claim, he submitted a January 2000 
statement from Dr. Gloria Garcia Gammad, who stated that she 
had examined and treated the veteran on several occasions for 
pain, numbness, headaches, dizziness, eye problems, breathing 
problems and limitation of motion of the right lower 
extremity; Dr. Gammad attributed all these problems to the 
veteran's service-connected residuals of shell fragment 
wounds.

3.  In a signed statement received by the RO in February 
2000, the veteran indicated that Dr. Gammad had treated him 
for his service-connected residuals of shell fragment wounds 
since 1998.

4.  In November 2000, during a VA field examination, Dr. 
Gammad stated that the veteran was seen in her clinic for 
treatment for his arthritis, hypertension and pneumonia.   
She recalled having treated him approximately 10 times for 
these problems, but never for shell fragment wounds.  She 
said that the veteran approached her for assistance in his 
claim for increased ratings.

5.  In November 2000, during a VA field investigation, the 
veteran admitted that was assisted in his claim by a known 
claims fixer.  He stated that the claims fixer arranged for 
Dr. Gammad to provide a medical opinion about his service-
connected shell fragment wounds.

6.  In January 2002, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the veteran 
had forfeited all rights, claims and benefits under laws 
administered by the VA based on his claim for increased 
ratings.  

7.  The evidence establishes beyond a reasonable doubt that 
the veteran knowingly submitted false documentation 
concerning a claim for VA benefits.


CONCLUSION OF LAW

The veteran knowingly made or participated in the making or 
presentation of false or fraudulent statements concerning his 
claims for increased ratings for service-connected shell 
fragment wounds; he has forfeited  all rights, claims and 
benefits under all laws administered by the VA (except those 
pertaining to insurance benefits).  38 U.S.C.A. § 6103 (West 
2002); 38 C.F.R. § 3.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With respect to the claim for revocation of forfeiture, the 
Board notes that both the law and regulations provide that VA 
will refrain from or discontinue providing assistance in 
obtaining evidence where the claimant is not entitled to the 
benefit as a matter of law.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R § 3.159(d).  In fact, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable in cases where the law as mandated by statute, 
and not the evidence, is dispositive of the claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the VCAA 
is inapplicable here. 

Factual Background

In August 1999, the veteran submitted a claim for increased 
ratings for his service-connected residuals of shell fragment 
wounds on the: right foot, evaluated as 10 percent disabling; 
on the face, with retained foreign body, evaluated as 10 
percent disabling; and on the right leg, head and chest, 
evaluated as noncompensable.

A September 1999 VA examination report and January 2000 
addendum note findings of degenerative joint disease of the 
knees and feet, which the examiner opined were not related to 
the veteran's service-connected shell fragment wounds.

In support of his claim, the veteran submitted a January 2000 
statement from Dr. Gloria Garcia Gammad, who stated that she 
had examined and treated the veteran on several occasions for 
pain, numbness, headaches, dizziness, eye problems, breathing 
problems and limitation of motion of the right lower 
extremity; Dr. Gammad attributed all these problems to the 
veteran's service-connected residuals of shell fragment 
wounds.

In a signed statement received by the RO in February 2000, 
the veteran indicated that Dr. Gammad had treated him for his 
service-connected residuals of shell fragment wounds since 
1998.

A September 2000 VA examination report notes that the scars 
on the veteran's head and chest were no longer visible.  The 
examiner noted that range of motion was limited in the 
veteran's knee and ankles; however, this was "probably 
secondary to degenerative joint disease rather than the 
previous [service-connected] injury."

In November 2000, during a VA field examination, Dr. Gammad 
stated that the veteran was seen in her clinic for treatment 
for his arthritis, hypertension and pneumonia.  She recalled 
having treated him approximately 10 times for these problems, 
but never for shell fragment wounds.  When asked to present 
the medical records of the veteran, Dr. Gammad stated that 
she would try to locate them; they were in shambles together 
with the records of her other patients.  However, she again 
stated that these medical records did not concern the 
veteran's service-connected disabilities, but rather his 
arthritis, hypertension and pneumonia.  Dr. Gammad also said 
that the veteran approached her for assistance in his claim 
for increased ratings.  She indicated that the veteran based 
her January 2000 medical opinion on 5 or 6 pages of old 
documents provided by the veteran.  She indicated that she 
prepared a draft of her opinion, and the veteran's daughter 
typed the report, which she later signed.

In November 2000, during a VA field investigation, the 
veteran admitted that he was assisted in his claim by a known 
claims fixer.  He stated that the claims fixer arranged for 
Dr. Gammad to provide a medical opinion about his service-
connected shell fragment wounds.

In an affidavit received by the RO in June 2001, Dr. Gammad 
stated, "I deny having made any admission that the medical 
records of the [veteran] was [sic] not about his service 
connected disabilities.  What I remember is that I requested 
the [VA field examiner] to some back on a later time, 
considering that my clinic was still in disarray due to a 
localized flood.  The records have to be evacuated and 
therefore not readily available for inspection at that 
moment."  She further stated, "What I told the [VA field 
examiner] was that the [veteran] became very susceptible to 
arthritis, hypertension and pneumonia due to service 
connected disabilities."

In January 2002, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the veteran 
had forfeited all rights, claims and benefits under laws 
administered by the VA based on his claim for increased 
ratings.  The veteran appealed the determination and in May 
2003, in support of his appeal, he submitted medical records 
from Dr. Gammad dated from December 1999 to April 2003.  
These records note the veteran's complaints associated with 
his shell fragment wounds.

Analysis

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The Court held, in essence, that this process required 
the application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  The determination of whether the 
veteran knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

In the case at hand, the evidence establishes beyond a 
reasonable doubt  that the veteran indeed knowingly submitted 
false and fraudulent evidence to VA in pursuit of his claim 
for increased ratings.  The fraudulent evidence was in the 
form of the January 2000 medical opinion from Dr. Gammad to 
the effect that the veteran's service-connected residuals of 
shell fragment wounds had increased in severity.  

In a November 2000 sworn deposition to a field examiner, Dr. 
Gammad admitted that she had never treated the veteran for 
residuals of shell fragment wounds.  She further admitted 
that the veteran and his daughter had assisted in the 
preparation of her January 2000 medical opinion.  

As previously noted, the veteran was seen by Dr. Gammad for 
medical treatment for arthritis, hypertension and pneumonia, 
and not for his service-connected residuals of shell fragment 
wounds.  Presumably, the veteran knew for which disabilities 
he was being treated.  Even still, he submitted a medical 
statement wherein Dr. Gammad indicated that she had treated 
him for his service-connected disabilities.  The veteran 
admitted that a known claims fixer had helped him to obtain 
this statement.  The veteran also submitted his own signed 
statement in February 2000 that Dr. Gammad had treated him 
for his service-connected residuals of shell fragment wounds 
since 1998.

For the foregoing reasons, the Board concludes that the 
veteran knowingly and intentionally made, or participated in 
the making or presentation of, false and fraudulent 
statements in an effort to obtain greater VA benefits.  Thus, 
the forfeiture of eligibility for VA benefits that was 
declared against the veteran in accordance with 38 U.S.C.A. § 
6103(a) was proper.  




ORDER

Forfeiture was properly declared against the veteran pursuant  
to the provisions of 38 U.S.C.A. § 6103(a).  The appeal is 
denied.  



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



